         Case 1:20-cv-03019-JPO Document 33 Filed 07/31/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 GROWTECH INDUSTRIES, LLC,
                     Plaintiff,
                                                                  20-CV-3019 (JPO)
                     -v-
                                                                        ORDER
 MARY MECHANIX, L.L.P.,
                               Defendant.


J. PAUL OETKEN, District Judge:

       Having considered Plaintiff’s motion for default judgment and Defendant’s motion to set

aside the default, and the briefs and other submissions filed in connection with those motions, the

Court concludes that there is good cause to set aside the default and permit Defendant to respond

to the complaint on the merits. Accordingly, the motion for default judgment (Dkt. No. 19) is

denied, and the motion to set aside the default (Dkt. No. 28) is granted. The letter motion for an

extension of time (Dkt. No. 26) is granted nunc pro tunc. Defendant shall answer or otherwise

respond to the complaint on or before August 21, 2020.

       SO ORDERED.

Dated: July 31, 2020
       New York, New York

                                             ____________________________________
                                                        J. PAUL OETKEN
                                                    United States District Judge
